DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-13, and 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Polakowski et al. (USPUB 2018/0294662) in view of Shiozaki et al (USPUB 2019/0348805).


As to Claim 1, Polakowski discloses a battery charger system comprising: a battery charger having a housing including at least one sidewall defining an exterior surface, the housing defining a recessed region accessible along an exterior of the housing (Paragraphs 2 and 10, Figure 5), provisions to convert either DC input power at the first connection port, or AC input power at the second connection port to a desired DC output power (Paragraph 10).  Polakowski does not expressly disclose a first connection port configured to engage a first input power cord, the first connection port located within the recessed region of the housing; a second connection port configured to engage a second input power cord, the second connection port located within the recessed region of the housing; wherein the first connection port and the second connection port are arranged within the recessed region so that only one of the first and second input power cords can be connected to an associated one of the first and second connection ports at a time.  Shiozaki discloses a system comprising: a first connection port configured to engage a first input power cord, the first connection port located within the recessed region of the housing the first input first power cord including a first connector at an end portion thereof, the first connector adapted to engage and provide electrical connection to the first connection port  (Figure 5, Element 11D); a second connection port configured to engage a second input power cord, the second connection port located within the recessed region of the housing the second input power cord having a second connector at an end portion thereof, the second connector adapted to engage and provide electrical connection to the second connection port  (Element 12D); wherein the first connection port and the second connection port are arranged within the recessed region so that only one of the first and second input power cords can be connected to an associated one of the first and second connection ports at a time (Figure 8).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take Shiozaki’s teaching of mutually exclusive connectors, and add it to the charger of Polakowski, in order to prevent two different inputs to be used at the same time which could damage the device.

As to Claim 2, Polakowski and Shiozaki disclose the battery charger system of claim 1, wherein the first connection port defines a first connection axis and the second connection port defines a second connection axis, the first connection axis and the second connection axis extending nonparallel to one another (Shiozaki Figure 5).
As to Claim 3,  Polakowski and Shiozaki disclose the battery charger system of claim 2, wherein the first connection axis and the second connection axis extend at an angle relative to one another within a range of from 20° to 160° (Shiozaki Figure 5).
As to Claim 4,  Polakowski and Shiozaki disclose the battery charger system of claim 3, wherein the angle is within a range of from 30° to 120° (Shiozaki Figure 5).
As to Claim 9, Polakowski and Shiozaki disclose the battery charger system of claim 1, wherein the first input power cord further includes an enlarged portion proximate the first connector, the enlarged portion sized and shaped such that upon engaging the first connector with the first connection port, access to the second connection port by the second input power cord is precluded (Shiozaki Figure 8, Element C)).
As to Claim 10, Polakowski and Shiozaki disclose the battery charger system of claim 9, wherein the second input power cord further includes an enlarged portion proximate the second connector, the enlarged portion of the second input power cord sized and shaped such that upon engaging the second connector with the second connection port, access to the first connection port by the first input power cord is precluded (Shiozaki Figure 8, Element C (when it is plugged into 11A)).
As to Claim 11, Polakowski and Shiozaki disclose the battery charger system of claim 1 wherein the battery charger includes a base defining an underside surface, wherein the base further defines a plurality of corner portions, and wherein each corner portion has affixed thereto a mounting pad, for spacing the battery charger above a surface upon which the battery charger is placed (Polakowski Figure 5).
As to Claim 12, Polakowski discloses a battery charger system comprising: a battery charger having a housing including at least one sidewall defining an exterior surface, the housing defining a recessed region accessible along an exterior of the housing (Paragraphs 2, 10, and Figure 5).  Polakowski does not expressly disclose a first connection port configured to engage a first input power cord, the first connection port located within the recessed region of the housing; a second connection port configured to engage a second input power cord, the second connection port located within the recessed region of the housing; wherein the first connection port defines a first connection axis and the second connection port defines a second connection axis, the first and second connection ports configured such that the first connection axis and the second connection axis extend at a nonparallel angle to one another.  Shiozaki discloses a first connection port configured to engage a first input power cord, the first connection port located within the recessed region of the housing, the first input power cord including a first connector at an end portion thereof, the first connector adapted to engage and provide electrical connections to the first connection port (Figure 5, Element 11D); a second connection port configured to engage a second input power cord, the second connection port located within the recessed region of the housing (Element 12D); wherein the first connection port defines a first connection axis and the second connection port defines a second connection axis, the first and second connection ports configured such that the first connection axis and the second connection axis extend at a nonparallel angle to one another (Figure 8), wherein the first input power cord further includes a first portion proximate the first connector, the first portion sized and shaped such that upon engaging the first connector with the first connection port, access to the second connection port by the second input power cord is precluded (Shiozaki Figure 8, Element C).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take Shiozaki’s teaching of mutually exclusive connectors, and add it to the charger of Polakowski, in order to prevent two different inputs to be used at the same time which could damage the device.


As to Claim 13, Polakowski and Shiozaki disclose the battery charger system of claim 12, wherein the first connection axis and the second connection axis extend at an angle relative to one another within a range of from 20° to 160° (Shiozaki Figure 5).
As to Claim 15, Polakowski and Shiozaki disclose the battery charger system of claim 12, further comprising: a second input power cord having a second connector at an end portion thereof, the second connector adapted to engage and provide electrical connection to the second connection port; wherein the second input power cord further includes an enlarged portion proximate the second connector, the enlarged portion of the second input power cord sized and shaped such that upon engaging the second connector with the second connection port, access to the first connection port by the first input power cord is precluded (Shiozaki Figure 8, Element C (when it is plugged into 11A)).
As to Claim 16, Polakowski and Shiozaki disclose the battery charger system of claim 12, wherein the battery charger includes a base defining an underside surface, wherein the base further defines a plurality of corner portions, and wherein each corner portion has affixed thereto a mounting pad, for spacing the battery charger above a surface upon which the battery charger is placed (Polakowski Figure 5).
As to Claim 17, Polakowski and Shiozaki disclose the battery charger system of claim 13, wherein the angle is within a range of from 30° to 120° (Shiozaki Figure 5).

As to Claim 18, Polakowski and Shiozaki disclose the battery charger system of claim 1, wherein the provisions to convert are provisions to convert DC input power at the first connection port to DC output power at the second connection port (Polakowski Paragraph 10).

As to Claim 19, Polakowski and Shiozaki disclose the battery charger system of claim 18, wherein the voltage of the DC output power is different than the voltage of the DC input power (Polakowski Paragraph 10).

As to Claim 20, Polakowski and Shiozaki disclose the battery charger system of claim 1, wherein the provisions to convert are provisions to convert AC input power at the second connection port to a desired DC output power (Polakowski Paragraph 10).

As to Claim 21, Polakowski and Shiozaki disclose the battery charger system of claim 12 further comprising: provisions to convert either DC input power at the first connection port, or AC input power at the second connection port to a desired DC output power (Polakowski Paragraph 10).

As to Claim 22, Polakowski and Shiozaki disclose the battery charger system of claim 21, wherein the provisions to convert are provisions to convert DC input power at the first connection port to a desired DC output power (Polakowski Paragraph 10).

As to Claim 23, Polakowski and Shiozaki disclose the battery charger system of claim 22, wherein the voltage of the desired DC output power is different than the voltage of the DC input power (Polakowski Paragraph 10).

As to Claim 24, Polakowski and Shiozaki disclose the battery charger system of claim 21, wherein the provisions to convert are provisions to convert AC input power at the second connection port to the desired DC output power (Polakowski Paragraph 10).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT GRANT/Primary Examiner, Art Unit 2859